ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Environmental Chemical Corporation           )      ASBCA No. 58631
                                             )
Under Contract No. FA8903-06-D-8511          )

APPEARANCES FOR THE APPELLANT:                      R. Dale Holmes, Esq.
                                                     Cohen Seglias Pallas Greenhall & Furman PC
                                                     Philadelphia, PA

                                                    Kevin J. Kelly, Esq.
                                                     Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                     Col Robert J. Preston II, USAF
                                                     Acting Air Force Chief Trial Attorney
                                                    Jeffrey M. Lowry, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 60
days of the date of this Order.

      Dated: 25 March 2014




                                                 ~~
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
      I certifY that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58631, Appeal of Environmental
Chemical Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2